 
Exhibit 10.3


ESCROW AGREEMENT



This ESCROW AGREEMENT (as the same may be amended or modified from time to time
pursuant hereto, this “Agreement”) is made and entered into as of March 25,
2011, by and among OCZ Technology Group, Inc., a Delaware corporation
(“Purchaser”) and DLS Law Firm (“Sellers’ Representative”) and together with
Purchaser, sometimes referred to individually as “Party” or collectively as the
“Parties”) as agent and representative for the shareholders (the “Sellers”) of
Indilinx Co., Ltd. (the “Company”), and Computershare Trust Company, N.A. (the
“Escrow Agent”).


WHEREAS, the Parties have agreed to deposit in escrow certain securities and
wish such deposit to be subject to the terms and conditions set forth herein.


NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:


1.           Appointment.  The Parties hereby appoint the Escrow Agent as their
escrow agent for the purposes set forth herein, and the Escrow Agent hereby
accepts such appointment under the terms and conditions set forth herein.
 
2.           Escrow Asset.
 
(a)         Purchaser agrees to deposit with the Escrow Agent 369,783 shares of
Purchaser’s Common Stock (the “Escrow Asset”) on the date hereof.  The Escrow
Agent shall hold the Escrow Asset as a book position registered in the name of
Computershare Trust Company, N.A. as Escrow Agent for the benefit of Sellers’
Representative.
 
(b)         Escrow Shares.
 
i.           During the term of this Agreement, each Seller shall have the right
to exercise any voting rights with respect to any of the Escrow Shares
attributable to such Seller pursuant to the terms of the Underlying Agreement
(as defined below). The Sellers' Representative shall direct the Escrow Agent in
writing as to the exercise of any such voting rights, and the Escrow Agent shall
comply, to the extent it is able to do so, with any such directions of the
Sellers’ Representative. In the absence of such directions, the Escrow Agent
shall not vote any of the shares comprising the Escrow Shares.
 
ii.          Any dividends paid with respect to the Escrow Asset shall be deemed
part of the Escrow Asset and be delivered to the Escrow Agent to be held in a
bank account and be deposited in one or more interest-bearing accounts to be
maintained by the Escrow Agent in the name of the Escrow Agent at one or more of
the banks jointly approved by Purchaser and Sellers’ Representative.  The
deposit of dividends in any of the Approved Banks shall be deemed to be at the
direction of the Parties.  At any time and from time to time, the Parties may
direct Escrow Agent by written notice (i) to deposit the dividends with a
specific Approved Bank, (ii) not to deposit any new dividend amount in any
Approved Bank specified in the notice and/or (iii) to withdraw all or any of the
dividends that may then be deposited with any Approved Bank specified in the
notice.  With respect to any withdrawal notice, the Escrow Agent will endeavor
to withdraw such amount specified in the notice as soon as reasonably
practicable and the Parties acknowledge and agree that such specified amount
remains at the sole risk of the Parties prior to and after such
withdrawal.  Such withdrawn amounts shall be deposited with any other Approved
Bank or any Approved Bank specified by the Parties in the notice.
 
 
 

--------------------------------------------------------------------------------

 
 
iii.         In the event of any stock split, reverse stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, combination,
exchange of shares, liquidation, spin-off or other similar change in
capitalization or event, or any distribution to holders of the common stock of
the Purchaser, other than a regular cash dividend, the Escrow Asset under
Section 2(a) above shall be appropriately adjusted on a pro rata basis.
 
3.           Disposition and Termination.  (a)      As soon as practicable (but
no later than three business days) after the date that is 12 months following
the date of this Agreement (the “Initial Escrow Distribution Date”), the Escrow
Agent shall release 50% of the Escrow Asset (less any amounts previously
deducted pursuant to a Claims Notice), less any Reserved Portion (as defined
herein) as provided in a joint written instruction to the Escrow Agent from the
Parties or, if no such instruction is provided, to the Sellers’ Representative,
to be distributed in accordance with the Escrow Distribution Schedule set forth
in the Underlying Agreement.  As soon as practicable (but no later than three
business days) after the date that is 24 months following the date of this
Agreement (the “Escrow Termination Date”), the Escrow Agent shall release the
remaining portion of the Escrow Asset less any Reserved Portion (as defined
herein) as provided in a joint written instruction to the Escrow Agent from the
Parties or, if no such instruction is provided, to the Sellers’ Representative,
to be distributed in accordance with the Escrow Distribution Schedule set forth
in the Underlying Agreement.  Any Reserved Portion shall continue to be held in
escrow under this Agreement by the Escrow Agent until the claims contained in
any Claim Notice(s) described in Section 3(b) below become resolved, even if
such claims have not been finally resolved prior to the Escrow Termination
Date.  After the Escrow Termination Date, the Escrow Agent shall only release
all or any amount of the Reserved Portion to Purchaser or Sellers’
Representative from the Escrow Asset pursuant to a written instruction delivered
in accordance with Section 3(f) hereof.
 
(b)         Notwithstanding anything in this Agreement to the contrary, if on or
before the Escrow Termination Date, the Escrow Agent has received from Purchaser
a notice (a “Claim Notice”) specifying in reasonable detail the nature and basis
for a claim for indemnification pursuant to the Underlying Agreement (as defined
below) and the dollar amount of the claim, or if such amount is unknown,
Purchaser’s good faith reasonable estimate of the dollar amount of such claim,
in each case also expressed as a number of shares of Purchaser common stock
calculated by dividing such dollar amount by $8.50 (the “Claimed Amount”), then
the Escrow Agent shall continue to keep in escrow an amount of shares equal to
the Claimed Amount set forth in such Claim Notice(s) (the “Reserved Portion”)
until such Claimed Amount is resolved as provided herein.  For the avoidance of
doubt, the preceding sentence shall survive the Escrow Termination Date.  In any
Claim Notice, Purchaser shall, in reasonable detail to the extent possible, cite
the nature of the claim, the section(s) of the Underlying Agreement supporting
its claim, and facts and circumstances supporting its claim.
 
(c)         At the time of delivery of any Claim Notice to the Escrow Agent, a
duplicate copy of such Claim Notice shall be delivered by the Purchaser to the
Sellers’ Representative in accordance with the notice provisions contained in
the Underlying Agreement.
 
(d)         Unless the Sellers’ Representative delivers to the Escrow Agent a
notice objecting in good faith to the creation of the Reserved Portion (or any
amount thereof), or the claim contained in the Claim Notice (the “Contest
Notice”) within twenty (20) calendar days of Sellers’ Representative receiving
the relevant Claim Notice pursuant to Section 3(c) hereof, the Escrow Agent
shall, without further instructions, promptly liquidate that portion of the
Escrow Asset equal to the Claimed Amount as set forth in such Claim Notice and
deliver such amount to Purchaser after prior written notice to the Sellers’
Representative.  Escrow Agent shall continue to hold in escrow any contested
Claimed Amount until release is otherwise authorized pursuant to Section 3(e)
hereof.  If any Contest Notice includes an objection to only a portion of a
Claimed Amount, the Escrow Agent shall promptly release to Purchaser an amount
from the Escrow Asset equal to the portion of the Claimed Amount in relation to
which there is no objection after prior written notice to the Sellers’
Representative.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)         In the event that Sellers’ Representative shall deliver a Contest
Notice in accordance with Section 3(d) hereof, Sellers’ Representative and
Purchaser shall negotiate in good faith for a period of thirty (30) days after
delivery of the Contest Notice to Purchaser in an effort to settle the claim
contained in the relevant Claim Notice or agree on the appropriate Reserved
Portion, if any, to be applied against the Escrow Asset pursuant to the relevant
Claim Notice.  The Escrow Agent shall make payment with respect any Claimed
Amount subject to such Contest Notice only in accordance with: (i) any joint
written instructions executed by both Sellers’ Representative and Purchaser; or
(ii) a written notification from Purchaser of a final and non-appealable
decision, order, judgment or decree of a court of competition jurisdiction or an
arbitrator, which notification shall attach a copy of such final and
non-appealable decision, order, judgment or decree (a “Final Order”).  The
Escrow Agent shall be entitled to rely on any such joint written instructions or
Final Order and upon receipt thereof shall promptly liquidate and distribute
that portion of the remaining Escrow Asset as instructed in such joint written
instructions or Final Order.
 
(f)          Notwithstanding anything to the contrary in this Agreement, if the
Escrow Agent receives joint written instructions from Sellers’ Representative
and Purchaser, or their respective successors or assigns, as to the disbursement
of the Escrow Asset, the Escrow Agent shall disburse the Escrow Asset pursuant
to such joint written instructions.  The Escrow Agent shall have no obligation
to follow any directions set forth in any joint written instructions unless and
until the Escrow Agent is satisfied, in its reasonable discretion, that the
persons executing said joint written instructions are authorized to do so.
 
(g)         Notwithstanding anything to the contrary in this Agreement, if any
amount to be released at any time or under any circumstances exceeds the then
current market value of the remaining Escrow Asset, the Escrow Agent shall
release the remaining portion of the Escrow Asset and shall have no liability or
responsibility to the Parties for any deficiency.
 
(h)         Upon delivery of any and all remaining Escrow Asset by the Escrow
Agent, this Agreement shall terminate, subject to the provisions of Section 7.
 
4.           Escrow Agent.  (a)  The Escrow Agent shall have only those duties
as are specifically and expressly provided herein, which shall be deemed purely
ministerial in nature, and no other duties shall be implied.  The Escrow Agent
shall neither be responsible for, nor chargeable with, knowledge of, nor have
any requirements to comply with, the terms and conditions of any other
agreement, instrument or document between the Parties, in connection herewith,
if any, including without limitation the Share Purchase Agreement, dated as of
the date hereof, by and among the Company, the shareholders of the Company,
Sellers’ Representative and Purchaser, (the “Underlying Agreement”), nor shall
the Escrow Agent be required to determine if any person or entity has complied
with any such  agreements, nor shall any additional obligations of the Escrow
Agent be inferred from the terms of such agreements, even though reference
thereto may be made in this Agreement.  In the event of any conflict between the
terms and provisions of this Agreement, those of the Underlying Agreement, any
schedule or exhibit attached to this Agreement, or any other agreement among the
Parties, the terms and conditions of this Agreement shall control only in
connection with any matter related to the Escrow Agent. The Escrow Agent may
rely upon and shall not be liable for acting or refraining from acting upon any
written notice, document, instruction or request furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
Party or Parties without inquiry and without requiring substantiating evidence
of any kind.  The Escrow Agent shall not be liable to any Party, any beneficiary
or other person for refraining from acting upon any instruction setting forth,
claiming, containing, objecting to, or related to the transfer or distribution
of the Escrow Asset, or any portion thereof, unless such instruction shall have
been delivered to the Escrow Agent in accordance with Section 10 below and the
Escrow Agent has been able to satisfy any applicable security procedures as may
be required hereunder and as set forth in Section 10.  The Escrow Agent shall be
under no duty to inquire into or investigate the validity, accuracy or content
of any such document, notice, instruction or request.  The Escrow Agent shall
have no duty to solicit any payments which may be due it or the Escrow Asset nor
shall the Escrow Agent have any duty or obligation to confirm or verify the
accuracy or correctness of any amounts deposited with it hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           The Escrow Agent shall not be liable for any action taken,
suffered or omitted to be taken by it except to the extent that a final
adjudication of a court of competent jurisdiction determines that the Escrow
Agent's gross negligence or willful misconduct was the primary cause of any loss
to either Party.  The Escrow Agent may execute any of its powers and perform any
of its duties hereunder directly or through affiliates or agents.  The Escrow
Agent may consult with counsel, accountants and other skilled persons to be
selected and retained by it.  The Escrow Agent shall not be liable for any
action taken, suffered or omitted to be taken by it in accordance with, or in
reasonable reliance upon, the advice or opinion of any such counsel, accountants
or other skilled persons.  In the event that the Escrow Agent shall be uncertain
or believe there is some ambiguity as to its duties or rights hereunder or shall
receive instructions, claims or demands from any Party hereto which, in its
opinion, conflict with any of the provisions of this Agreement, it shall be
entitled to refrain from taking any action and its sole obligation shall be to
keep safely all property held in escrow until it shall be given a direction in
writing by the Parties which eliminates such ambiguity or uncertainty to the
satisfaction of Escrow Agent or by a final and non-appealable order or judgment
of a court of competent jurisdiction.  The Parties agree to pursue any redress
or recourse in connection with any dispute without making the Escrow Agent a
party to the same.  Anything in this Agreement to the contrary notwithstanding,
in no event shall the Escrow Agent be liable for special, incidental, punitive,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), unless such loss or damage is incurred due to the
gross negligence or willful misconduct of the Escrow Agent.
 
5.           Succession.  (a) The Escrow Agent may resign and be discharged from
its duties or obligations hereunder by giving thirty (30) days advance notice in
writing of such resignation to the Parties specifying a date when such
resignation shall take effect.  If the Parties have failed to appoint a
successor escrow agent prior to the expiration of thirty (30) days following
receipt of the notice of resignation, the Escrow Agent may petition any court of
competent jurisdiction for the appointment of a successor escrow agent within
relevant jurisdiction or for other appropriate relief, and any such resulting
appointment shall be binding upon all of the Parties hereto.  Escrow Agent’s
sole responsibility after such thirty (30) day notice period expires shall be to
hold the Escrow Asset (without any obligation to reinvest the same) and to
deliver the same to a designated substitute escrow agent, if any, or in
accordance with the directions of a final order or judgment of a court of
competent jurisdiction, at which time of delivery Escrow Agent’s obligations
hereunder shall cease and terminate, subject to the provisions of Section 7
hereunder.  In accordance with Section 7 below, the Escrow Agent shall have the
right to withhold an amount of shares equal to any dollar amount due and owing
to the Escrow Agent, plus any costs and expenses the Escrow Agent shall
reasonably believe may be incurred by the Escrow Agent in connection with the
termination of the Agreement divided by the closing price per share on the
Nasdaq Global Market for Purchaser’s common stock on the immediately preceding
trading day.
 
(b)         Any entity into which the Escrow Agent may be merged or converted or
with which it may be consolidated, or any entity to which all or substantially
all the escrow business may be transferred, shall be the Escrow Agent under this
Agreement without further act.
 
6.           Compensation and Reimbursement.  The Parties each agree to (a) pay
the Escrow Agent upon execution of this Agreement and from time to time
thereafter one-half of all reasonable compensation for the services to be
rendered hereunder as described in Schedule 2 attached hereto, and (b) pay or
reimburse one-half of the Escrow Agent upon request for all expenses,
disbursements and advances, including, without limitation reasonable attorney's
fees and expenses, incurred or made by it in connection with the performance,
modification and termination of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
7.           Indemnity.  The Parties shall jointly but not severally indemnify,
defend and save harmless the Escrow Agent and its affiliates and their
respective successors, agents, assigns, directors, officers, managers,
attorneys, accountants, experts, and employees (the “Indemnitees”) from and
against any and all losses, damages, claims, liabilities, penalties, judgments,
settlements, actions, suits, proceedings, litigation, investigations, costs or
expenses (including, without limitation, the fees and expenses of outside
counsel and experts and their staffs and all expense of document location,
duplication and shipment) (collectively “Losses”) arising out of or in
connection with (i) the Escrow Agent's execution and performance of this
Agreement, tax reporting or withholding, the enforcement of any rights or
remedies under or in connection with this Agreement, or as may arise by reason
of any act, omission or error of the indemnitee, except in the case of any
Indemnitee to the extent that such Losses are finally adjudicated by a court of
competent jurisdiction to have been primarily caused by the gross negligence or
willful misconduct of such Indemnitee, or (ii) its following any instructions or
other directions, whether joint or singular, from the Parties, except to the
extent that its following any such instruction or direction is expressly
forbidden by the terms hereof. No party shall be liable for any incidental,
indirect, special or consequential damages of any nature whatsoever, including,
but not limited to, loss of anticipated profits, occasioned by a breach of any
provision of this Agreement even if apprised of the possibility of such
damages.   The Parties hereto acknowledge that their indemnity obligations set
forth in this Section 7 shall survive the resignation, replacement or removal of
the Escrow Agent or the termination of this Agreement.
 
8.           Patriot Act Disclosure/Taxpayer Identification Numbers/Tax
Reporting.
 
(a)         Patriot Act Disclosure.  Section 326 of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”) requires the Escrow Agent to
implement reasonable procedures to verify the identity of any person that opens
a new account with it.  Accordingly, the Parties acknowledge that Section 326 of
the USA PATRIOT Act and the Escrow Agent’s identity verification procedures
require the Escrow Agent to obtain information which may be used to confirm the
Parties identity including without limitation name, address and organizational
documents (“identifying information”). The Parties agree to provide the Escrow
Agent with and consent to the Escrow Agent obtaining from third parties any such
identifying information required as a condition of opening an account with or
using any service provided by the Escrow Agent.
 
(b)         Certification and Tax Reporting. The Parties, if applicable, have
provided the Escrow Agent with their respective fully executed Internal Revenue
Service (“IRS”) Form W-8, or W-9 and/or other required documentation.  All
interest or other income earned under this Agreement shall be allocated to
Purchaser and reported, as and to the extent required by law, by the Escrow
Agent to the IRS, or any other taxing authority, on IRS Form 1099 or 1042S (or
other appropriate form) as income earned from the Escrow Asset by Purchaser
whether or not said income has been distributed during such year. Escrow Agent
shall withhold any taxes it deems appropriate in the absence of proper tax
documentation or as required by law, and shall remit such taxes to the
appropriate authorities. The Parties hereby represent and warrant to the Escrow
Agent that (i) there is no sale or transfer of an United States Real Property
Interest as defined under IRC Section 897(c) in the underlying transaction
giving rise to this Agreement; and (ii) such underlying transaction does not
constitute an installment sale requiring any tax reporting or withholding of
imputed interest or original issue discount to the IRS or other taxing
authority.
 
 
5

--------------------------------------------------------------------------------

 
 
9.           Notices. All communications hereunder shall be in writing and
except for communications from the Parties setting forth, claiming, containing,
objecting to, or in any way related to the full or partial transfer or
distribution of the Escrow Asset, including but not limited to  transfer
instructions (all of which shall be specifically governed by Section 10 below),
shall be deemed to be duly given after it has been received and the receiving
party has had a reasonable time to act upon such communication if it is sent or
served:
 
(a) by facsimile or other electronic transmission (including e-mail);
(b) by overnight courier; or
(c) by prepaid registered mail, return receipt requested;


to the appropriate notice address set forth below or at such other address as
any party hereto may have furnished to the other parties in writing by
registered mail, return receipt requested.
  
If to Sellers’ Representative:
DLS Law Firm

#509 E&C Venture Dream Tower 3,
197-33 Guro-dong, Guro-ku, Seoul, Republic of Korea
Facsimile No. 82-2-6330-8670
Attention:  Tae-Hyun Lee
E-mail: lth@dlalaw.co.kr


With a copy to:
 
Kim, Chang & Lee
Wonseo Building, 171 Wonseo-dong
Chongro-ku, Seoul, 110-280 Republic of Korea
Facsimile No.: 82-2-725-8727/8
Attention: Kang-Ho Jhe
 
E-mail: jhe@kimchanglee.co.kr


If to Purchaser: 
OCZ Technology Group, Inc.

6373 San Ignacio Ave.
San Jose, CA 91159
Facsimile No. (408) 904-6907
Attention:  Arthur F. Knapp, Jr., CFO
E-mail:  art@ocztechnology.com


With a copy to:
DLA Piper LLP (US)

2000 University Avenue
East Palo Alto, CA 94303
Facsimile No. 1 (650) 687-1106
 
Attention:
Edward Batts

 
Andrew Ledbetter

 
E-mail:
Edward.Batts@dlapiper.com

Andrew.Ledbetter@dlapiper.com


If to the Escrow Agent:
Computershare Trust Company, N.A.

 
350 Indiana Street, Suite 750

 
Golden, CO  80401

Facsimile No. (303) 262-0608
Attention:  John Wahl / Rose Stroud
E-mail:  Rose.Stroud@computershare.com
 
 
6

--------------------------------------------------------------------------------

 


Notwithstanding the above, in the case of communications delivered to the Escrow
Agent, such communications shall be deemed to have been given on the date
received by an officer of the Escrow Agent or any employee of the Escrow Agent
who reports directly to any such officer at the above-referenced office.  In the
event that the Escrow Agent, in its sole discretion, shall determine that an
emergency exists, the Escrow Agent may use such other means of communication as
the Escrow Agent deems appropriate.  For purposes of this Agreement, “Business
Day” shall mean any day other than a Saturday, Sunday or any other day on which
the Escrow Agent located at the notice address set forth above is authorized or
required by law or executive order to remain closed.


10.         Security Procedures.   Notwithstanding anything to the contrary as
set forth in Section 9, any instructions setting forth, claiming, containing,
objecting to, or in any way related to the transfer or distribution, including
but not limited to any transfer instructions that may otherwise be set forth in
a written instruction permitted pursuant to Section 3 of this Agreement, may be
given to the Escrow Agent only by confirmed facsimile or other electronic
transmission (including e-mail) and no instruction for or related to the
transfer or distribution of the Escrow Asset, or any portion thereof, shall be
deemed delivered and effective unless the Escrow Agent actually shall have
received such instruction by facsimile or other electronic transmission
(including e-mail) at the number or e-mail address provided to the Parties by
the Escrow Agent in accordance with Section 9 and as further evidenced by a
confirmed transmittal to that number.
 
(a)         In the event transfer instructions are so received by the Escrow
Agent by facsimile or other electronic transmission (including e-mail), the
Escrow Agent is authorized to seek confirmation of such instructions by
telephone call-back to the person or persons designated on Schedule 1 hereto,
and the Escrow Agent may rely upon the confirmation of anyone purporting to be
the person or persons so designated.  The persons and telephone numbers for
call-backs may be changed only in a writing actually received and acknowledged
by the Escrow Agent. If the Escrow Agent is unable to contact any of the
authorized representatives identified in Schedule 1, the Escrow Agent is hereby
authorized both to receive written instructions from and seek confirmation of
such instructions by telephone call-back to any one or more of Purchaser’s
executive officers, (“Executive Officers”), as the case may be, which shall
include the titles of President, Chief Executive Officer, Controller, General
Counsel and Chief Financial Officer, as the Escrow Agent may select.  Such
Executive Officer shall deliver to the Escrow Agent a fully executed incumbency
certificate, and the Escrow Agent may rely upon the confirmation of anyone
purporting to be any such officer.
 
(b)         Sellers’ Representative acknowledges that the Escrow Agent is
authorized to deliver the Escrow Asset to the custodian account or recipient
designated by the Sellers’ Representative in written.
 
Purchaser acknowledges that the Escrow Agent is authorized to deliver the Escrow
Asset to the address provided for notice to Purchaser or any address provided in
a Claims Notice.


11.         Compliance with Court Orders.  In the event that any escrow property
shall be attached, garnished or levied upon by any court order, or the delivery
thereof shall be stayed or enjoined by an order of a court, or any order,
judgment or decree shall be made or entered by any court order affecting the
property deposited under this Agreement, the Escrow Agent is hereby expressly
authorized, in its sole discretion, to obey and comply with all writs, orders or
decrees so entered or issued, which it is advised by legal counsel of its own
choosing is binding upon it, whether with or without jurisdiction, and in the
event that the Escrow Agent reasonably obeys or complies with any such writ,
order or decree it shall not be liable to any of the parties hereto or to any
other person, entity, firm or corporation, by reason of such compliance
notwithstanding such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.
 
 
7

--------------------------------------------------------------------------------

 
 
12.         Miscellaneous.  Except for transfer instructions as provided in
Section 10, the provisions of this Agreement may be waived, altered, amended or
supplemented, in whole or in part, only by a writing signed by the Escrow Agent
and the Parties.  Neither this Agreement nor any right or interest hereunder may
be assigned in whole or in part by the Escrow Agent or any Party, except as
provided in Section 5, without the prior consent of the Escrow Agent and the
other parties.  This Agreement shall be governed by and construed under the laws
of the State of California.  Each Party and the Escrow Agent irrevocably waives
any objection on the grounds of venue, forum non-conveniens or any similar
grounds and irrevocably consents to service of process by mail or in any other
manner permitted by applicable law and consents to the jurisdiction of any court
of the State of California or United States federal court, in each case, sitting
in Santa Clara County, California. The Parties and the Escrow Agent further
hereby waive any right to a trial by jury with respect to any lawsuit or
judicial proceeding arising or relating to this Agreement.  No party to this
Agreement is liable to any other party for losses due to, or if it is unable to
perform its obligations under the terms of this Agreement because of, acts of
God, fire, war, terrorism, floods, strikes, electrical outages, equipment or
transmission failure, or other causes reasonably beyond its control.  This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. All signatures of the parties to this Agreement may be transmitted
by facsimile or other electronic transmission (including e-mail), and such
facsimile or other electronic transmission (including e-mail) will, for all
purposes, be deemed to be the original signature of such party whose signature
it reproduces, and will be binding upon such party. If any provision of this
Agreement is determined to be prohibited or unenforceable by reason of any
applicable law of a jurisdiction, then such provision shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof, and any
such prohibition or unenforceability in such jurisdiction shall not invalidate
or render unenforceable such provisions in any other jurisdiction.  A person who
is not a party to this Agreement shall have no right to enforce any term of this
Agreement. The Parties represent, warrant and covenant that each document,
notice, instruction or request provided by such Party to Escrow Agent shall
comply with applicable laws and regulations.  Where, however, the conflicting
provisions of any such applicable law may be waived, they are hereby irrevocably
waived by the parties hereto to the fullest extent permitted by law, to the end
that this Agreement shall be enforced as written.  Except as expressly provided
in Section 7 above, nothing in this Agreement, whether express or implied, shall
be construed to give to any person or entity other than the Escrow Agent and the
Parties any legal or equitable right, remedy, interest or claim under or in
respect of this Agreement or the Escrow Asset escrowed hereunder.


*           *        *          *          *

 
 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date set forth above.


SELLERS’ REPRESENTATIVE
     
By:
/s/ Lee Seung -Han
       
Name: 
Lee Seung –Han
 



Telephone:
       
OCZ TECHNOLOGY GROUP, INC.
 



By:
/s/ Arthur F. Knapp, Jr.
       
Name: 
Arthur F. Knapp, Jr.
       
Title:
Chief Financial Officer
 



Telephone:
   



COMPUTERSHARE TRUST COMPANY, N.A.
   
as Escrow Agent
     
By:
/s/ John M. Wahl
       
Name: 
John M. Wahl
       
Title:
Corporate Trust Officer
 

 
 
9

--------------------------------------------------------------------------------

 